DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 10/12/2020.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-11 are rejected
For the sake of examination, the Examiner has interpreted "…a stream template register configured to store a stream template that includes a set of addressing mode indicators that includes a respective addressing mode indicator for each loop of a set of nested loops; an address generator coupled to the stream template register to receive the set of addressing mode indicators, wherein the address generator includes: for each loop of the set of nested loops, a control word circuit configured to, in response to the respective addressing mode indicator of the loop, provide a control word that specifies a memory block size of the loop; and an adder circuit coupled to the control word circuit to receive the control word and configured to circularly traverse a memory region according to the control word such that the address generator provides a set of addresses for the set of nested loops; and a memory interface coupled to the address generator to receive the set of addresses and configured to retrieve a set of data associated with the set of addresses"  to read "…a stream template register configured to store a stream template that includes a set of addressing mode indicators that includes a respective addressing mode indicator for each nested loop of a set of nested loops; an address generator coupled to the stream template register to receive the set of addressing mode indicators, wherein the address generator includes: for each nested loop of the set of nested loops, a control word circuit configured to, in response to the respective addressing mode indicator of the nested loop of the set of nested loops, provide a control word that specifies a memory block size of the nested loop of the set of nested loops; and an adder circuit coupled to the control word circuit to receive the control word associated with the nested loop of the set of nested loops and configured associated with the nested loop of the set of nested loops such that the address generator provides a set of addresses for each nested loop of the set of nested loops; and a memory interface coupled to the address generator to receive the set of addresses for each nested loop of the set of nested loops and configured to retrieve a set of data associated with the set of addresses for each nested loop of the set of nested loops…"  Dependent claims 2-11, which ultimately depend from independent claim 1, are rejected for carrying the same deficiency. 
Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 12 recites "…receiving a template that specifies a set of addressing mode indicators for a set of nested loops; and retrieving a set of data associated with the set of nested loops by: for each loop of the set of nested loops: in response to a respective addressing mode indicator of the set of addressing mode indicators that is associated with the loop, providing a control word that specifies a memory block size of the loop; and circularly traversing a memory region according to the control word to provide a set of addresses for the set of nested loops; and retrieving the set of data from a memory according to the set of addresses" (independent claim 12, lines 2-16).  The Examiner is uncertain whether "the loop" refers to "each loop of the set of nested loops" and whether the recited step of "…circularly traverse a memory region according to the control word such that the address generator provides a set of 
For the sake of examination, the Examiner has interpreted "…receiving a template that specifies a set of addressing mode indicators for a set of nested loops; and retrieving a set of data associated with the set of nested loops by: for each loop of the set of nested loops: in response to a respective addressing mode indicator of the set of addressing mode indicators that is associated with the loop, providing a control word that specifies a memory block size of the loop; and circularly traversing a memory region according to the control word to provide a set of addresses for the set of nested loops; and retrieving the set of data from a memory according to the set of addresses" to read "…receiving a template that specifies a set of addressing mode indicators for a set of nested loops; and retrieving a set of data associated with the set of nested loops by: for each nested loop of the set of nested loops: in response to a respective addressing mode indicator of a nested loop of the set of addressing mode indicators that is associated with the nested loop of the set of nested loops, providing a control word associated with the nested loop of the set of nested loops that specifies a memory block size of the nested loop of the set of nested loops; and circularly traversing a memory region according to the control word associated with the nested loop of the set of nested loops to provide a set of addresses for the set of nested loops; and retrieving the set of data from a memory according to the set of addresses."  Dependent claims 13-20, which ultimately depend from independent claim 12, are rejected for carrying the same deficiency. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,318,433. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/Daniel C. Chappell/Primary Examiner, Art Unit 2135